Citation Nr: 1128303	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a right heel injury with bilateral heel spurs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, from September 2002 to February 2003, and from February 2003 to August 2004, and he had additional service with the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision in which the RO, in pertinent part, denied the Veteran's claims for service connection for the above listed disorders.

In June 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is in the record.

The Board notes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been diagnosed with various psychiatric disorders, including anxiety, depression, insomnia, and PTSD.  Therefore, the Board has recharacterized the Veteran's claim as entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

The issues of entitlement to service connection for right arm disorder and for a right wrist disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Under 38 U.S.C.A. § 101(24) (West 2002), "active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

In various statements, the Veteran has asserted that he incurred a psychiatric disorder, claimed as PTSD, as a result of service.  He testified that he is more worried and nervous, has hallucinations, hears voices all of the time, cannot sleep, has panic and anxiety attacks, and feels very depressed.  He claimed that his problems with anxiety and anger began while he was stationed in Saudi Arabia, where he feared for his life during his second period of active duty.  He also stated that those problems continued during his third period of active duty when his duties were to provide security for military vessels full of ammunition and bombs going through the Persian Gulf to and from the Middle East.  He asserted that he was scared when he heard Muslims singing and during scud alerts in Saudi Arabia.  The Veteran also reported that he strangled an Arab and hid his body while he was outside a hospital, but stated that he told no one about it and now has flashbacks associated with that event. 

The Veteran failed to provide date ranges for a scud attack and for incidents surrounding his service in security on cargo ships.  Nor did he provide any details for the other alleged events.  In June 2007, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors.  

Nevertheless, the Veteran has indicated that he was seen in service for symptoms related to his stressors and that he talked with a chaplain, but was told not to tell anyone because they would think he was crazy.  No treatment for a psychiatric disorder is shown in the Veteran's service treatment records during his last two periods of active duty.  However, he testified, and his service personnel records, reflect that the Veteran was placed on profile in May 2008 and discharged from the Army National Guard in August 2008 due to PTSD.  However, the Veteran only served on INACDUTRA with the Army National Guard after his discharge from active duty on August 31, 2004, and he was not diagnosed with PTSD until nearly a year later in 2005.  That diagnosis was based on his self-reported history of serving in combat and unverified stressors.  

The Veteran is currently receiving treatment at the Fayetteville VA Medical Center (VAMC) and the Vet Center for his psychiatric problems, where he reported that he saw people dying and being blown up.  

Prior to July 13, 2010, VA regulations reflect that symptoms attributable to PTSD are often not manifest in service.  Establishment of service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the Veteran's symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (effective prior to July 13, 2010); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's DD Forms 214 do not confirm receipt of a combat award, but do reflect that he received the Global War on Terrorism Expeditionary Medal and the Global War on Terrorism Service Medal.  His service personnel records also show that he served in Southwest Asia during Operation Desert Spring from October 2002 to January 2003 and that he was deployed with a security detachment aboard the PFC EUGENE OBREGON between Kuwait and Diego Garcia from April 17, 2004, to April 29, 2004; aboard the M/V MERLIN between Diego Garcia and South Port, North Carolina, from July 22, 2003, to August 20, 2003; and, aboard the SS CAPE INTREPID embarking at San Diego to Pearl Harbor to Kuwait to the United Arab Emirates (UAE) to Oman to UAE to Diego Garcia to Kuwait to Beaumont, Texas, from January 25, 2004 to June 7, 2004, in support of Operation Noble and Operation Enduring Freedom.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f).  The revision became effective July 13, 2010 and applies to claims like this one pending before VA on that date.  This amendment eliminates the requirement of corroborating evidence of a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential IED; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)).  In response to this revision, VA issued Training Letter 10-05, which required modification to the PTSD examination worksheet for the examiner to make a determination of whether the stressor is due to "fear of hostile military or terrorist activity."

In summary, the Veteran has been diagnosed with various psychiatric disorders, including PTSD, and some of his alleged in-service stressors, such as the scud attacks, appear to be related to "fear of hostile military or terrorist activity."   Therefore, the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  On remand, the Veteran should also be given another opportunity to explain the types of events and to narrow down the dates for his claimed stressors.

With regard to the Veteran's claims for a right foot disorder and a right heel injury, VA medical records show that the Veteran has been diagnosed with plantar fasciitis and with bilateral calcaneal spurs.  During a September 2005 VA podiatry consultation, the Veteran complained of a painful right heel that increased with ambulation.  He denied having a history of trauma and reported that the problem had been present for eight months.  His service treatment records are also negative for any complaints, treatment, or diagnosis of a right foot or heel disorder or injury, and there is no opinion linking such diagnoses to service.

During his June 2011 hearing testimony, the Veteran claimed that his right foot and heel disorders are the result of road marching and running required during military service, especially while he was stationed in Saudi Arabia.  Alternatively, he contended that the disorders are secondary to his service-connected plantar fasciitis of the left foot.  Under 38 C.F.R. § 3.310 (effective prior to October 7, 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  However, the evidence does include a medical opinion addressing whether the Veteran has current right foot and heel disorders that are caused or aggravated by his service-connected plantar fasciitis of the left foot.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any right foot and heel disorders that may be present.  

The Board also notes that the Veteran is receiving treatment at the Fayetteville VA Medical Center (VAMC) and the Vet Center.  The most recent treatment records associated with the claims file are dated on December 11, 2008, and August 31, 2010, respectively.  On remand, the RO should obtain all outstanding pertinent VA and Vet Center medical records.

Finally, in the first volume of the claims file, there is a two-page VA Form 22-8873 dated on June 22, 1987, and an adjacent page entitled "Tecnologia Electronica de Radio y Television" written in Spanish.  Upon remand, those documents should be translated into English.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding medical records from the Fayetteville VAMC since December 11, 2008, and from the Vet Center since August 31, 2010.  

2.  The RO should have any documents written in Spanish translated into English, including a two-page VA Form 22-8873 dated on June 22, 1987, and an adjacent page entitled "Tecnologia Electronica de Radio y Television" (contained in the first volume of the claims file).

3.  The RO should sent a letter to the Veteran requesting the he provide sufficient information, including the approximate month and year, to enable VA to verify scud missile attacks while he was stationed in Saudi Arabia and any events associated with being part of the security detachment for cargo ships to and from the Middle East during his third period of active duty.  

If the Veteran provides sufficient information, the RO should contact the U. S. Army and Joint Services Records Research Center (JSRRC), the Department of the Army, or any other appropriate government depository and request information to try to corroborate the Veteran's claimed stressor(s).  

The RO should continue efforts to procure the relevant records relating to the Veteran's stressor(s) until the records are received or until VA received specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of the foregoing actions, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions. 

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's three periods of active duty service or a period of active duty for training (ACDUTRA).  The examiner should also indicate whether any psychosis had its onset within one year of the Veteran's discharge from active duty on August 31, 2004.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

Regarding PTSD, the RO should provide the examiner with a summary of any verified in-service stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met.   The examiner should opine whether it is at least as likely as not the Veteran has PTSD due to "fear of hostile military or terrorist activity."  If there is a verified in-service stressor, the examiner should also state whether the Veteran has PTSD related to the event(s).  

In rendering his or her opinions, the examiner should discuss the April 2006 VA PTSD examiner's opinion and any other opinions of record.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right foot and heel disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should identify all current right foot and heel disorders.  For each diagnosis identified, the examiner should comment as to whether it is at least as likely as not that the diagnosis is causally or etiologically related to his three periods of active duty service, including marching and running, or is the result of any injury suffered or disease contracted during active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the Army National Guard.  

If not, the examiner should comment whether the disorder was either caused by or permanently aggravated by the Veteran's service-connected plantar fasciitis of the left foot.

If arthritis is shown, the examiner should also indicate whether its onset was within one year of the Veteran's discharge from active duty on August 31, 2004

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


